Case 1:16-bk-10686      Doc 84   Filed 03/03/20 Entered 03/03/20 15:19:33            Desc Main
                                 Document     Page 1 of 3

                        UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                      DISTRICT OF RHODE ISLAND (PROVIDENCE)

 In re:                                              Chapter 13
 Gordon M. Dwane                                     Case No.: 16-10686

       Debtor
 ___________________________________/

                                    CONSENT ORDER

       This matter having come before the Court on the motions of US Bank Trust
National Association, as Trustee of the Cabana Series III Trust (together with its predecessors,
successors, affiliates, principals, and assigns “Creditor”) for relief from stay with respect
to that property located at 56 Job Street, Providence, RI 02904and, pursuant to agreement of
Creditor and Gordon M. Dwane (“Debtor”), it is agreed as follows:

      1) Good through March 5, 2020, the total payoff on the subject loan is
$12,635.44.

       2) Debtor agrees to make the following payments to Creditor:

              a) Payment of $6,317.72 on or before March 15, 2020;
              b) Payment of $574.42 on or before April 15, 2020;
              c) Payment of $574.33 on or before May 15, 2020;
              d) Payment of $574.33 on or before June 15, 2020;
              e) Payment of $574.33 on or before July 15, 2020;
              f) Payment of $574.33 on or before August 15, 2020;
              g) Payment of $574.33 on or before September 15, 2020;
              h) Payment of $574.33 on or before October 15, 2020;
              i) Payment of $574.33 on or before November 15, 2020;
              j) Payment of $574.33 on or before December 15, 2020;
              k) Payment of $574.33 on or before January 15, 2021;
              l) Payment of $574.33 on or before February 15, 2021;

       3) If Creditor does not receive one or more of the payments as set forth in
Paragraphs 2 then Creditor shall be entitled to file a Certificate of Noncompliance with
this Court on the tenth (10th) day following the mailing of a Notice of Default to (1)
Debtor and (2) Debtor’s Attorney.
Case 1:16-bk-10686     Doc 84   Filed 03/03/20 Entered 03/03/20 15:19:33   Desc Main
                                Document     Page 2 of 3

UPON THE FILING OF THE CERTIFICATE OF NONCOMPLIANCE, AND
AFTER NOTICE AND AN OPPORTUNITY FOR HEARING, CREDITOR’S
MOTIONS FOR RELIEF FROM THE AUTOMATIC STAY AND CODEBTOR
STAY MAY BE GRANTED PURSUANT TO 11 U.S.C. §362(d) AND §1301(c) FOR
CAUSE FOR FAILURE TO MAKE POST-PETITION PAYMENTS.

Creditor,                                   Debtor
by its Attorney                             by his Attorney



_/s/ Joseph M. Dolben                       /s/ Edward J. Gomes
Joseph M. Dolben, Esq. 7916                 Edward J. Gomes, Esq.
Marinosci Law Group, P.C.                   3457 Post Road
275 West Natick Road, Suite 500             Warwick, RI 02886
Warwick, RI 02886                           (401) 521-5170
(401) 234-9200                              Fax : (401) 738-5791
Email: jdolben@mlg-defaultlaw.com           Email: attyejg@yahoo.com


Dated: March 3, 2020                        Dated: March 3, 2020



Consent Order Approved on this ______
                               3rd    day of ____________,
                                              March        2020.



_______________________
Honorable Diane Finkle
United States Bankruptcy Judge
Case 1:16-bk-10686      Doc 84    Filed 03/03/20 Entered 03/03/20 15:19:33            Desc Main
                                  Document     Page 3 of 3

                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                       DISTRICT OF RHODE ISLAND (PROVIDENCE)

 In re:                                               Chapter 13
 Gordon M. Dwane                                      Case No.: 16-10686

      Debtor
 ___________________________________/

                                CERTIFICATE OF SERVICE

         I, Joseph Dolben, Esq., of Marinosci Law Group, P.C., do hereby certify that on March 3,
2020 I served a copy of the Consent Order on the attached service list by mailing a copy of same
by first class mail, postage prepaid or other method specified on service list.

       Signed this 3rd day of March 2020.


                                             /s/ Joseph Dolben, Esq.________
                                             Joseph Dolben, Esq., #7916
                                             Marinosci Law Group, P.C.
                                             275 West Natick Road, Suite 500
                                             Warwick, RI 02886
                                             Telephone: (401) 234-9200
VIA ECF
Edward J. Gomes, Esq., on behalf of Debtor
Gary L Donahue, Esq., on behalf of U.S. Trustee
John Boyajian, Esq. on behalf of the Trustee
Tatyana P. Tabachnik, Esq. on behalf of Federal National Mortgage Association
Raymond Valderrama, Esq. on behalf of Chalet Properties III, LLC

VIA US MAIL
Gordon M. Dwane
56 Job Street
Providence, RI 02904
